ACCEPTED
                                                                                      03-14-00117-CV
                                                                                             3873795
                                                                             THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                     1/23/2015 10:13:43
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              NO. 03-14-00117-CV

NASH JESUS GONZALES and              §                        FILED IN
                                            IN THE COURT OF APPEALS
                                                            3rd COURT OF APPEALS
GONZALES & GONZALES, P.C.,           §                           AUSTIN, TEXAS
    Appellants                       §                      1/23/2015 10:13:43 AM
V.                                   §      THIRD   JUDICIAL DISTRICT
                                                                JEFFREY D. KYLE
                                     §                               Clerk

MARISSA ANN GONZALES                 §
    Appellee                         §      AUSTIN, TEXAS

               MOTION FOR SUBSTITUTION OF COUNSEL

      Marissa A. Maggio (f/k/a Marissa Ann Gonzales), Appellee, requests the

Court's permission to substitute counsel for this appeal, and would show as

follows:

                               INTRODUCTION

      1.    Appellant is Nash Jesus Gonzales and Gonzales & Gonzales, PC.

Appellee is Marissa A. Maggio (f/k/a Marissa Ann Gonzales).

      2.    Michael Burnett is currently lead counsel for Appellee.

      3.    Appellee and Michael Burnett request that C. Wilson Shirley III,

Jessica M. Hall and the firm of SAVRICK, SCHUMANN, JOHNSON, MCGARR,

KAMINSKI & SHIRLEY, LLP, be substituted in as counsel for this appeal.

      4.    Appellants' counsel agrees with this Motion to Substitute.

      5.    Appellee consents to this Motion as reflected by her signature below.
                      ARGUMENTS AND AUTHORITY

      6.     The Court may substitute C. Wilson Shirley III, Jessica M. Hall and

the firm of SAVRICK, SCHUMANN, JOHNSON, McGARR, KAMINSKI & SHIRLEY, LLC

for Michael Burnett as lead counsel in this appeal. TEX. R. APP. P. 6.5.

      7.     Substitution of counsel is necessary because Michael Burnett recently

announced he is changing law firms. The new law firm where Michael Burnett

will be working has a conflict of interest in this case in that the new law firm

previously represented Appellant Nash Jesus Gonzales. Such a conflict prohibits

Michael Burnett from continuing his representation of Appellee.

      8.    The necessary information for Appellee's new counsel is as follows:

      C. Wilson Shirley III
      State Bar No. 0079564 7
      Jessica M. Hall
      State Bar No. 24046348
      SAVRICK, SCHUMANN, JOHNSON, MCGARR,
      KAMINSKI & SHIRLEY, LLP
      The Overlook at Gaines Ranch
      4330 Gaines Ranch Loop, Suite 150
      Austin, Texas 78735
      512-347-1604
      512-347-1676 Facsimile
      Email:      Wilson@ssjmlaw.com
      Email:      JHall@ssjmlaw.com

                                     PRAYER

      Appellee Marissa A. Maggio and Michael Burnett pray that this Court grant

this Motion, and that C. Wilson Shirley III, Jessica M. Hall and the firm of
SAvrucK, SCHUMANN, JoHNSON, McGARR, KAMINSKI &                   SHIRLEY, LLC be

substituted in as counsel for Appellee in this case on appeal.


                                 Respectfully submitted,

                                ARMBRUST & BROWN, PLLC




                             ~~J=
                                State Bar No. 00790399
                                100 Congress, Suite 1300
                                Austin, Texas 78701
                                512-435-2315
                                512-435-2360- Fax
                                Email: mburnett@abaustin.com


                                SAvrucK, ScHUMANN, JoHNsoN, McGARR,
                                KAMINSKI & SHIRLEY, LLP




                               ~Jessica M. Hall
                                State Bar No. 24046348
                                The Overlook at Gaines Ranch
                                4330 Gaines Ranch Loop, Suite 150
                                Austin, Texas 78735
                                512-347-1604
                                512-347-1676 Facsimile
                                Email:      Wilson@ssjmlaw.com
                                Email:      JHall@ssimlaw.com
AGREED



~     flk/a Marissa Ann Gonzales




                     CERTIFICATE OF CONFERENCE

      I certifY that I have conferred with Thomas Cowart, counsel for Appellants,
by email correspondence and he has agreed and is unopposed to this Motion for
Substitution.




                        CERTIFICATE OF SERVICE
      I certifY that a true and correct copy of this Motion for Substitution of
Counsel has been served on the following via the Efile system on this _ ~RY  of
January, 2015:                                                     f.~'~
     Thomas B. Cowart
     Wasoff & Cowart, PLLC
     100 North Central Expressway, Suite 901
     Richardson, Texas 75080
     Email: tom@tcowart.com